Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul A. Schwarz on March 05, 2021.
The application has been amended as follows:
1. (Currently Amended) An infrared image sensor comprising on a support a plurality of first pixels and a plurality of second pixels intended to detect an infrared radiation emitted by an element of a scene, each pixel comprising a bolometric membrane suspended above a reflector covering the support, the reflector of each first pixel being covered with a first dielectric layer arranged thereon, and the reflector of each second pixel being covered with a second dielectric layer arranged thereon, the second dielectric layer differing from the first dielectric layer by its optical properties, wherein the optical property difference results from:
the first dielectric layer having a regular pattern and the second layer being continuous; or
the first and second dielectric layers having different regular patterns, the regular pattern of the first layer extending across the entire thickness of the first layer; 
and further comprising:
a processing unit capable of determining  temperature or  emissivity of the element of the scene based on first values, wherein the processing unit is configured to implement the steps of:
a) defining an initial pair of estimated temperature and emissivity values;
b) calculating second values representative of the temperatures that the bolometric membranes of said neighboring pixels would have according to a theoretical model if the temperature and the emissivity of the scene element were the estimated temperature and emissivity values; 
c) calculating the differences between the first values and the second corresponding values; 
d) generating new estimated temperature and emissivity values based on said differences; and
e) repeating steps b), c), and d) based on the new estimated values to decrease said differences; and 
a plurality of third pixels intended to detect an infrared radiation emitted by  outer scene, each third pixel comprising a bolometric membrane suspended above a reflector covering the support, where the reflector is not covered with a dielectric layer.

2. (Previously Presented) The sensor of claim 1, wherein the optical property difference results from 
the first and second dielectric layers having different thicknesses; and/or 
the first and second dielectric layers being made of materials having different refraction indexes.

3-4. (Cancelled)



6. (Previously Presented) The sensor of claim 1, further comprising an array of pairs of pixels of one of the first pixels and of one of the second pixels.

7. (Previously Presented) The sensor of claim 1, wherein the bolometric membranes of all of said pixels are structurally identical and the reflectors of all of said pixels are structurally identical.

8. (Previously Presented) The sensor of claim 1, wherein the first and second pixels are arranged in a checkerboard layout.

9. (Previously Presented) The sensor of claim 1, wherein the sensor detects radiations having wavelengths smaller than 25 μm.

10. (Previously Presented) The sensor of claim 1, wherein the sensor detects radiations having wavelengths within a wavelength range, the distance in each pixel between the membrane and said dielectric layer being equal to one quarter of a wavelength located in a central portion of said range.

11. (Original) The sensor of claim 10, wherein said range extends between 7 and 14 μm and said distance is in the range from 2 to 3 μm.

12. (Previously Presented) The sensor of claim 10, wherein, for the first dielectric layer, the product of the thickness by the refraction index is equal to one quarter of a first wavelength and,
for the second dielectric layer, the product of the thickness by the refraction index is equal to one quarter of a second wavelength, the first and second wavelengths being within said range and being different from each other.

13. (Previously Presented) The sensor of claim 10, wherein the first and second dielectric layers are made of an identical material and have a same thickness, the distance separating the bolometric membrane from the dielectric layer being identical in the first and second pixels.

14. (Previously Presented) The sensor of claim 1, wherein the first and second dielectric layers are made of amorphous silicon.

15. (Currently Amended) The sensor of claim 1, further comprising a circuit for reading out the first values representative of the temperatures of the bolometric membranes of first and second neighboring pixels.

16-18. (Cancelled)

19. (Currently Amended) An infrared image sensor comprising on a support a plurality of first pixels and a plurality of second pixels intended to detect an infrared radiation emitted by an element of a scene, each pixel comprising a bolometric membrane suspended above a reflector covering the support, the reflector of each first pixel being covered with a first dielectric layer, and the reflector of each second pixel being covered with a second dielectric layer differing from the first dielectric layer by its optical properties, wherein and the optical property difference results from the fact that the first and second dielectric layers are made of materials having different refraction indexes;
and further comprising:
a processing unit capable of determining  temperature or  emissivity of the element of the scene based on first values, wherein the processing unit is configured to
implement the steps of:
a) defining an initial pair of estimated temperature and emissivity values;
b) calculating second values representative of the temperatures that the bolometric membranes of said neighboring pixels would have according to a theoretical model if the temperature and the emissivity of the scene element were the estimated temperature and emissivity values;
c) calculating the differences between the first values and the second corresponding values;
d) generating new estimated temperature and emissivity values based on
said differences; and
e) repeating steps b), c), and d) based on the new estimated values to
decrease said differences; and
a plurality of third pixels intended to detect an infrared radiation emitted by outer scene, each third pixel comprising a bolometric membrane suspended above a reflector covering the support, where the reflector is not covered with a dielectric layer.


Allowable Subject Matter

Claims 1, 2, 5 – 15 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “a processing unit capable of determining temperature or emissivity of the element of the scene based on first values, wherein the processing unit is configured to implement the steps of: a) defining an initial pair of estimated temperature and emissivity values; b) calculating second values representative of the temperatures that the bolometric membranes of said neighboring pixels would have according to a theoretical model if the temperature and the emissivity of the scene element were the estimated temperature and emissivity values; c) calculating the differences between the first values and the second corresponding values; d) generating new estimated temperature and emissivity values based on said differences; and e) repeating steps b), c), and d) based on the new estimated values to decrease said differences; and a plurality of third pixels intended to detect an infrared radiation emitted by outer scene, each third pixel comprising a bolometric membrane suspended above a reflector covering the support, where the reflector is not covered with a dielectric layer, where the closest prior art is Boutami (US 2017/0102323 A1), Beratan et al. (US 2011/0266445 A1) and Gousev et al. (US 2014/0267756 A1).
Boutami et al. is directed towards a bolometric detector including an absorption membrane, for converting an incident electromagnetic radiation into heat; and a reflector, for reflecting to the absorption membrane part of the incident electromagnetic radiation having passed there through, is provided. The bolometric detector includes a non-metallic layer, situated between the absorption membrane and the reflector, having a series of index jumps, so as to form a network resonating at a wavelength of interest λ0; the mean pitch of the network is less than λ0; and the optical distance between the absorption membrane and the reflector is substantially equal to a multiple of λ0/2, see abstract. 
Beratan et al., which is in the same field of endeavor, discloses a thermal absorption structure of a radiation thermal detector element may include an optically transitioning material configured such that optical conductivity of the thermal absorption structure is temperature sensitive and such that the detector element absorbs radiation less efficiently as its temperature increases, thus reducing its ultimate maximum temperature, see abstract. 
Last but not least, Gousev et al., which is in the same field of endeavor, discloses a systems, methods and apparatus for forming microbolometers on glass substrates.  In one aspect, the formation of microbolometers on glass substrates can reduce the size and cost of the resultant array and associated circuitry.  In one aspect, a portion of the measurement and control circuitry can be formed by thin-film deposition on the glass substrate, while sensitive measurement and control circuitry can be formed on ancillary CMOS substrates.  In one aspect, the microbolometers may be packaged using a variety of techniques, including a wafer-level packaging process or a pixel-level packaging process, see abstract.
However, both prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 19, which are slight variations of the claim 1 stands allowable”. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486